People v Brett (2015 NY Slip Op 08852)





People v Brett


2015 NY Slip Op 08852


Decided on December 2, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 2, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
L. PRISCILLA HALL
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2012-05722
 (Ind. No. 7886/10)

[*1]The People of the State of New York, respondent,
vLoretta Brett, appellant.


Lynn W. L. Fahey, New York, N.Y. (Steven R. Bernhard of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Ruth E. Ross of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (DiMango, J.), rendered June 6, 2012, convicting her of manslaughter in the second degree, unlawful imprisonment in the second degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to prove beyond a reasonable doubt that the defendant acted in loco parentis for the victim. Moreover, the defendant's contention that her conviction of manslaughter in the second degree was not supported by legally sufficient evidence because the prosecution failed to prove that she acted recklessly is unpreserved for appellate review (see People v Hawkins, 11 NY3d 484, 492; People v Finger, 95 NY2d 894). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to prove that the defendant acted recklessly beyond a reasonable doubt. Moreover, upon the exercise of our factual review power (see CPL 470.15[5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
BALKIN, J.P., HALL, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court